Mr. Chief Justice Smith
delivered the opinion of the court.
This was an action of detinue for a slave. A verdict and judgment were rendered for the plaintiff. A motion was made for a new trial, which was overruled. The defendant excepted to the judgment on the motion, and embodied the evidence in his bill of exceptions; and has brought the case up by writ of error.
Several exceptions were taken to the judgment, some of which we will proceed to notice.
1. It is insisted that the evidence was insufficient to establish title in the plaintiff to the slave in controversy.
The evidence showed that Mrs. Gibbons was the source of the title relied on by the plaintiff; and it is probably true that there was not sufficient to show that the plaintiff became vested with her title, either by bequest or purchase, or that he succeeded to the slave as her heir, or acquired the property as her distributee. But it is very evident that it was a conceded fact by the parties litigant, that if Mrs. Gibbons, at her death, was the owner, the plaintiff was entitled to recover. The objection was not made at the trial, and it is for the first time raised in this court. It should, therefore, not be entertained.
2. It is contended that the verdict should have been set aside, because there was no evidénee before the jury which authorized them to assess the value of the slave. This, in point of fact, was true, and the jury were instructed that, unless some value was proved, they should find for the defendant.
Slaves are a species of property, to which, in the estimation of the public, there is always some value attached. When, therefore, in an action of detinue, in which there should be an assessment of the alternate value, and the party can relieve himself from the effects of the judgment by a delivery in specie of the thing recovered, there is such a descriptio rei made out by the testimony as to enable the jury, from their-knowledge of that description of property, to estimate the value, we are not prepared to say, that the verdict should be set aside because the jury assessed the alternate value on no other evidence.
*378It was holden by the supreme court in Jennings v. Gibson, Walker, 234, that in an action of detinue for a slave, the description in the declaration, “ for the purpose of identifying the property, to authorize a recovery, has always been deemed sufficient to justify the jury in assessing some value.” That decision goes further than any precedent we have met with, and further than we are disposed to follow. But in the case at bar, it is not necessary for us to determine whether evidence which shows the age, sex, and qualities of a slave, sued for in this action, would or would not be sufficient to authorize the assessment of some value, as there is no evidence in the record which establishes the age or qualities of the slave in controversy, and therefore none which would authorize a verdict for the alternate value of the slave.
The same objection applies to the assessment of the value of the hire. That was done, as far as the record shows, without any evidence, either direct or circumstantial, which could justify the verdict.
We think there was no error in ruling out the evidence offered to prove the contents of the note made by Mrs. Gibbons to Parr for the hire of the slave. The note was competent evidence, so decided by this court when the case was before it on a previous occasion. 23 Miss. R. 93. But there was not sufficient proof of its loss or destruction to authorize the introduction of secondary evidence. Neither the defendant nor his counsel proved the loss. Nor does the evidence show sufficient diligence in making search for it. If the paper was used in making up the record on the former trial, it necessarily went into the possession of the clerk of the circuit court, who should have been ■examined, but which was not done.
Nor do we think the court erred in refusing a new trial upon the ground that the title to the slave vested in the administrator ■of Mrs. Gibbons, and not in the plaintiff as her heir. It is certainly true, in point of law, that the title to the slaves of a married woman at her death vests in her personal representatives, and not in the heirs. And such is the rule recognized by this ■court. May v. Rackets, 25 Miss. R. 233.
But there was no evidence to show in what way, whether as *379donor, heir, or distributee, the property was claimed by the plaintiff. As above remarked, his right to recover was conceded if Mrs. Gibbons was the owner at her death.
But for the error above noticed the judgment must be reversed, and the cause remanded for further proceedings. .